DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-7, 10-15, 17-18 and 20 were previously pending and subject to a non-final action dated December 24, 2020.  In the response, submitted on March 23, 2021, claims 1, 11, 18 and 20 were amended. Therefore, claims 1, 6-7, 10-15, 17-18 and 20 are currently pending and subject to the final office action below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 28, 2021 was filed after the mailing date of the non-final rejection, but prior to the mailing date of this final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on pages 7-10 of the Response, regarding the subject matter eligibility under 35 U.S.C. 101 of amended claims 1, 6-15, 17-18 and 20, have been fully considered but are not found persuasive.
On Page 8 of the Response, Applicant states “The OA contends that the claim limitations, under the broadest reasonable interpretation, cover methods of organizing 
Examiner respectfully disagrees and notes that mere recitation of generic computer components, i.e., a graphical user interface in the first user device (to provide a view of the first area, the seat, or a portion of the venue), does not take the claims out of the grouping of a certain method of organizing human activity. Furthermore, the graphical user interface in the first user device is recited at a high-level of generality (See Paras. 29 and 57 of Applicant’s PG Publication disclosing a graphical user interface (GUI) for the user when the user is selecting and purchasing tickets online), such that the graphical interface merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, or “apply it”; and therefore, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Examiner further notes that “[m]ere automation of manual processes, such as using a generic computer to process an application…., Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) does not integrate the abstract idea into a practical application or provide an inventive concept (See MPEP 2106.05(a)(I)).  That is, merely automating the displaying of the view 
Even further, Examiner notes additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly") (emphasis added). See MPEP 2106.05(b)(II). That is, merely reciting providing a view to a graphical user interface in the first device, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly”. Thus, Applicant’s arguments are not found persuasive. 

On Page 9 of the Response, Applicant states “….claims 1, 18 and 21 are integrated into a practical application. For example… amended independent Claim 1 is integrated into a practical application and is an improvement over prior systems to ‘facilitate the selection and purchase of tickets to various ticketed events and location based resale activities associated with purchased tickets’…As such…the claims provide a specific 
Examiner respectfully disagrees, and notes nothing in the claims or specification provides a “technical practical application” or technical “improvement over prior art systems” as Applicant alleges. As discussed above, the graphical user interface in the first user device is recited at a high-level of generality such that the graphical interface merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, or “apply it”; and therefore, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Examiner notes, in Trading Tech, the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. See MPEP 2106.05(a)(II), (emphasis added). Similarly, here, “facilitate[ing] the selection and purchase of tickets to various ticketed events and location based resale activities associated with purchased tickets” may improve the business process of ticketing, but does not improve the underlying computers or technology (i.e., the graphical 
Even further, Examiner notes, MPEP 2106.05(a) explains that “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement... the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201,1207-08 (Fed. Cir. 2016).” (emphasis added) Therefore, similar to the argument in Affinity Labs, here the specification is silent on any “technological practical application” or technical “improvement over prior art systems” as Applicant alleges; and therefore, the argument is not found persuasive.

On Page 9 of the Response, in discussing Example 37, Applicant states “similarly to Example 37…the claim at hand improves the user interface for electronic devices by displaying graphical information that otherwise would be difficult to read or act upon for the user.”
Examiner respectfully disagrees, and notes it appears Applicant is discussing Claim 1 of Example 37, which found the claim to integrate the abstract idea into a practical application because “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices” (emphasis added), as Applicant alleges. As noted above, the graphical user interface of the first user device is recited at a high-level of generality, such that it merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, or “apply it”. 
Furthermore, similar to Affinity Labs (as discussed above), here the claims and specification is silent on an improved graphical user interface that provides “graphical information that otherwise would be difficult to read or act upon for the user” as Applicant alleges. Therefore, Applicant’s arguments are not found persuasive.  

On Pages 9-10 of the Response, Applicant states “The OA contends that ‘[t]he additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the element when each is taken alone.’ Applicant respectfully disagrees, as follows.”
Examiner respectfully notes, the above citation is incorrect; and nowhere has Examiner stated the above contention in the previous non-final rejection dated December 24, 2020 as Applicant alleges.

On Page 10 of the Response, in discussing the requirements of the Berkheimer Memo, Applicant states “However, the Examiner has not provided such support in the Application or a statement made by Applicant.”
Examiner respectfully urges Applicant to review MPEP 2106.05 Eligibility Step 2B (II) which states “Although the conclusion of whether a claim is eligible at Step 2B requires that all relevant considerations be evaluated, most of these considerations were already evaluated in Step 2A Prong Two. Thus, in Step 2B, examiners should:….
• Re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant; and
• Evaluate whether any additional element or combination of elements are other than what is well-understood, routine, conventional activity in the field, or simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, per MPEP § 2106.05(d).” (emphasis added)
That is, in Paragraph 24 of the previous non-final action dated December 24, 2020, Examiner noted that the additional element of  (iv) a global positioning system component of the first user device, amounted to insignificant extra-solution activity during the Step 2A, Prong 2 analysis; and at Step 2B, Examiner “[r]e-evaluate[d] any additional element or combination of elements that was considered to be insignificant extra-solution activity” (emphasis added) in Paragraph 28 with both (i)  “[a] citation to an express 
Thus, Examiner provided the express support required to note the well-understood, routine, conventional nature of the global positioning system component of the first user device; and Applicant’s arguments are not found persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6-7, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 and 6-7, and 10 are directed to a system (i.e., a machine); claims 11-15 and 17 are directed to a method (i.e., a process); and claims 18 and 20 are directed a non-transitory machine-readable medium (i.e., a product), and therefore all fall within one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 1 recites a series of steps of:  storing event information associated with an event; retrieving event information including a start time, duration, and venue of the event; determine a first area at a first time according to a variable area 
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people; commercial or legal interactions - marketing or sales activities or behaviors). Therefore, the claim recites an abstract idea.
The mere recitation of additional elements that are generic computer components ((i) a server including memory and a processor coupled to the memory, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface in the first user device), recited at a high level of generality, and an additional element ((v) a global positioning system component of the first user device) recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of: (i) a server including memory and a processor coupled to the memory, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface of the first user device, and (v) a global positioning system component of the first user device. 
The additional elements of: (i) a server including memory and a processor coupled to the memory, are recited at a high-level of generality (See Paras. 47-49 of Applicant’s PG Publication generically describing the server, memory and processor), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See 
The additional elements of: (ii) a first user device/ a second user device, are recited at a high-level of generality (See Paras. 28-29 of Applicant’s PG Publication generically describing client devices) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (iii) a network-accessible-event database is recited at a high-level of generality (See Paras. 37 and 48 of Applicant’s PG Publication generically describing an events database) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (iv) a graphical user interface in the first user device, is recited at a high-level of generality (See Paras. 29 and 57 of Applicant’s PG Publication disclosing a graphical user interface (GUI) for the user when the user is selecting and purchasing tickets online), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (v) a global positioning system component of the first user device, is recited at a high-level of generality (See Paras. 57, 58 and 86 of Applicant’s PG Publication, discussing that a server may have access to location information for a user based on location data from GPS 323; and that the location of a user may be determined from one of many ways including GPS data, from user-reported location data, from user purchase data, or other location-indicating data), such that when viewed as a whole/ordered combination, the additional element amounts to “apply it”, generally links See MPEP 2106.05(h)); and is insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) (See MPEP 2106.05(g)).
Additionally, as discussed above in the Response to Arguments section, additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly") (emphasis added). See MPEP 2106.05(b)(II). That is, merely reciting a global positioning system component of a user device to generate location data, as opposed to “user-reported location data….user purchase data, or other location-indicating data” as explained in Para. 86 of Applicant’s PG publication, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly”.
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (iii) the global positioning system component of the first user device generating the access location data, is recited at a high-level of generality, such that when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (iii) global positioning system component of the first user is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 57, 58 and 86 of Applicant’s PG Publication, disclose that the server may have access to location information for a user based on location data from GPS 323; and that the location of a user may be determined from one of many ways including GPS data, from user-reported location data, from user purchase data, or other location-indicating data; such that the 
Therefore, the additional elements of: (i) a server including memory and a processor coupled to the memory, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface in the first user device, and (v) a global positioning system component of the first user device, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claim 6 recites details of accessing storage of a flight schedule of the first user; and determining the seat will be unused for all or a portion of the event further based on the flight schedule – which merely narrows the previously recited abstract idea limitations. The claim recites the additional element of a third database (storing the flight schedule), which is recited at a high-level of generality (See Para. 37 of Applicant’s PG Publication describing databases 150), such that when viewed as a whole/ordered combination, the additional element amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Similar to claim 1, this recitation (when viewed as a whole) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, claim 6 is ineligible.
Dependent claims 7 and 10 recite details of: wherein the variable area corresponds to the venue area between the start time and an end time of the event (claim  For these reasons, described above with respect to claim 1, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than an abstract idea. Thus, claim 7 and 10 are ineligible.

Step 2A, Prong One
Independent claim 11 recites a series of steps of: retrieving event information including a start time, duration, and venue of the event; determining a first area at a first time according to a variable area around the venue that varies as a function of time and is based on the start time and duration of the event, wherein the variable area is greater than and encompasses a venue area during the duration of the event at the venue; accessing, concurrent with the event, a location data of the first user associated with an account and who has purchased an electronic ticket for a seat at the event; determining whether a location of the first user  was at the venue during the event and is outside the first area at the first time based on the location data of the first user, the location data based on purchase information associated with the first user that identifies a purchase after the first time made by the first user at a merchant that is located outside of the venue for the event; evaluating a risk that the seat will be unused for all or a portion of the event based on the location of the first user; in response to determining the first user was at the venue during the event and the location of the first user being outside the first area at the first time and the risk indicating the seat will be unused, sending an alert to the first 
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people; commercial or legal interactions - marketing or sales activities or behaviors). Therefore, the claim recites an abstract idea.
The mere recitation of additional elements that are generic computer components ((i) a server, (ii) a first user device/ a second user device, and (iii) a network-accessible-event database, (iv) a graphical user interface in the first user device), recited at a high level of generality, and an additional element ((v) a global positioning system component of the first user device) recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 11 as a whole amounts to: (i) no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the 
The additional elements of: (i) a server is recited at a high-level of generality (See Paras. 47-49 of Applicant’s PG Publication generically describing the server), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional elements of: (ii) a first user device/ a second user device, are recited at a high-level of generality (See Paras. 28-29 of Applicant’s PG Publication generically describing client devices) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (iii) a network-accessible-event database is recited at a high-level of generality (See Paras. 37 and 48 of Applicant’s PG Publication generically describing an events database) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (iv) a graphical user interface in the first user device, is recited at a high-level of generality (See Paras. 29 and 57 of Applicant’s PG Publication disclosing a graphical user interface (GUI) for the user when the user is selecting and purchasing tickets online), such that, when viewed as whole/ordered combination, it See MPEP 2106.05(f)).
The additional element of: (v) a global positioning system component of the first user device, is recited at a high-level of generality (See Paras. 57, 58 and 86 of Applicant’s PG Publication, discussing that a server may have access to location information for a user based on location data from GPS 323; and that the location of a user may be determined from one of many ways including GPS data, from user-reported location data, from user purchase data, or other location-indicating data), such that when viewed as a whole/ordered combination, the additional element amounts to “apply it”, generally links the judicial exception to a particular technological environment or field of use (location technology) (See MPEP 2106.05(h)); and is insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) (See MPEP 2106.05(g)).
Additionally, as discussed above in the Response to Arguments section, additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly") (emphasis added). See MPEP 2106.05(b)(II). That is, merely reciting a global positioning system component of a user device to generate location data, as opposed to “user-reported location data….user purchase data, or other location- “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly”.
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (iii) the global positioning system component of the first user device generating the access location data, is recited at a high-level of generality, such that when viewed as whole/ordered combination, amounts to insignificant extra-solution See MPEP 2106.05(g)). The (iii) global positioning system component of the first user is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 57, 58 and 86 of Applicant’s PG Publication, disclose that the server may have access to location information for a user based on location data from GPS 323; and that the location of a user may be determined from one of many ways including GPS data, from user-reported location data, from user purchase data, or other location-indicating data; such that the speciation demonstrates the well-understood, routine, conventional nature of the GPS component of the user device. 
Therefore, the additional elements of: (i) a server, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface in the first user device and (v) a global positioning system component of the first user device, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claims 12-13, 15, and 17 recite details of: determining an upgrade price for the seat based on a number of attendees wanting to purchase an upgrade (claim 12); determining an upgrade price for the seat based on a time remaining in the event, wherein the offer comprises the upgrade (claim 13); wherein the variable area around the venue corresponds to the venue area between the start time and an end time of the event  For these reasons, described above with respect to claim 11, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than an abstract idea. Thus, claims 12-13, 15 and 17 are ineligible
Claim 14 recites details of receiving a user selection from the second user; and transmitting another offer of an additional seat that is associated with the second user to a third user – which merely narrows the previously recited abstract idea limitations. The claim recites the additional element of a third user device (associated with the third user), which is recited at a high-level of generality (See Paras. 28-29 of Applicant’s PG Publication generically describing client devices), such that when viewed as a whole/ordered combination, the additional element amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). Similar to claim 11, this recitation (when viewed as a whole) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, claim 14 is ineligible.

Step 2A, Prong One
Independent claim 18 recites a series of steps of: retrieving event information including a start time, duration, and venue of the event; determining a first area at a first time according to a variable area around the venue that varies as a function of time and 
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people; commercial or legal interactions - marketing or sales activities or behaviors). Therefore, the claim recites an abstract idea.
The mere recitation of additional elements that are generic computer components ((i) a non-transitory machine-readable medium having a plurality of instructions, which are executed by one or more processors of a server, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, and (iv) a graphical user interface in the first user device), recited at a high level of generality, and an additional element ((v) a global positioning system component of the first user device) recited at a high-level of generality, does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 11 as a whole amounts to: (i) no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) generally links the use of a judicial exception to a particular technological environment or field of use, and (iii) adds insignificant extra-solution activity to the judicial exception. The claim recites the additional elements of: (i) a non-transitory machine-readable medium having a plurality of instructions, which are executed by one or more processors of a server, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface in the first user device, and (v) a global positioning system component of the first user device. 
The additional elements of: (i) a non-transitory machine-readable medium having a plurality of instructions, which are executed by one or more processors of a server, are recited at a high-level of generality (See Paras. 47-49 of Applicant’s PG Publication generically describing the one or more processors of a server; and Para. 26 describing See MPEP 2106.05(f)).
The additional elements of: (ii) a first user device/ a second user device, are recited at a high-level of generality (See Paras. 28-29 of Applicant’s PG Publication generically describing client devices) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional element of: (iii) a network-accessible-event database is recited at a high-level of generality (See Paras. 37 and 48 of Applicant’s PG Publication generically describing an events database) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).
The additional element of: (iv) a graphical user interface in the first user device, is recited at a high-level of generality (See Paras. 29 and 57 of Applicant’s PG Publication disclosing a graphical user interface (GUI) for the user when the user is selecting and purchasing tickets online), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of: (v) a global positioning system component of the first user device, is recited at a high-level of generality (See Paras. 57, 58 and 86 of Applicant’s PG Publication, discussing that a server may have access to location information for a See MPEP 2106.05(h)); and is insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) (See MPEP 2106.05(g)).
Additionally, as discussed above in the Response to Arguments section, additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly") (emphasis added). See MPEP 2106.05(b)(II). That is, merely reciting a global positioning system component of a user device to generate location data, as opposed to “user-reported location data….user purchase data, or other location-indicating data” as explained in Para. 86 of Applicant’s PG publication, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly”.
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) mere instruction to apply the judicial exception using generic computer components or “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (v) the global positioning system component of the first user device generating the access location data, is recited at a high-level of generality, such that when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (v) global positioning system component of the first user is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 57, 58 and 86 of Applicant’s PG Publication, disclose that the server may have access to location 
Therefore, the additional elements of: (i) a non-transitory machine-readable medium having a plurality of instructions, which are executed by one or more processors of a server, (ii) a first user device/ a second user device, (iii) a network-accessible-event database, (iv) a graphical user interface in the first user device and (v) a global positioning system component of the first user device, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claim 20 recites details of: wherein the variable area around the venue corresponds to the venue area between the start time and an end time of the event – which merely narrows the previously recited abstract idea limitiaitions. For these reasons, described above with respect to claim 18, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than an abstract idea. Thus, claim 20 is ineligible

Allowable Subject Matter
Claims 1, 6-7, 10-15, 17-18 and 20 are allowable over the current prior art; however, claims 1, 6-7, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 101, as discussed above.
Examiner knows of no art which teaches or suggests, alone or in combination, with other art “determine a first area at a first time according to a variable area around a venue that varies as a function of time and is based on the start time and duration of the event….determine whether a location of the first user device was at the venue during the event and is outside the first area at the first time based on the location data of the first user device, the location data based on purchase information associated with the first user that identifies a purchase after the first time made by the first user at a merchant that is located outside of the venue for the event…” as recited in independent claim 1, and similarly in claims 11 and 18.
The closest prior art for claims 1, 11, and 18 is previously cited U.S. Patent Application Publication No. 2014/0379390 to Scarborough (hereinafter “Scarborough”). Scarborough 
The next closest prior art for claims 1, 11, and 18 is previously cited U.S. Patent Application Publication No. 2010/0015993 to Dingler et al. (hereinafter “Dingler"). Dingler discloses a location based service will allow a requesting system to find the user's location during a time window determined by the activation and expiration of a timestamp.
The next closest prior art for claims 1, 11, and 18 is previously cited U.S. Patent Application Publication No. 2011/0125538 to Joao (hereinafter “Joao”). Joao discloses selling a ticket by receiving information regarding an available ticket for a portion of an event prior to a start, completion, or conclusion, of the event or when an individual is leaving a venue of the event or leaving during the event.
The next closest prior art for claims 1, 11, and 18 is newly cited U.S. Patent Application Publication No. 2012/0078667 to Denker et al. (hereinafter “Denker”). Denker discloses a system that may track a user's location at an event venue and/or outside an event venue to thereby provide location based services.
Scarborough, Dingler, Joao, and Denker alone or in combination with previously cited art, do not teach or suggest independent claims 1, 11, and 18.

Conclusion. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628